Citation Nr: 0946378	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health 
Care System



THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for services rendered on July 16, 2007 from Bryan 
LGH Medical Center.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Nebraska-Western Iowa 
Health Care System (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The medical expenses incurred on July 16, 2007 for right 
flank pain and abdomen pain, diagnosed as diverticulitis of 
the colon, were not authorized by VA.

2.  At the time services were rendered, the Veteran was 
service-connected for posttraumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; a left leg vascular 
insufficiency, evaluated as 30 percent disabling; a right leg 
vascular insufficiency, evaluated as 30 percent disabling; a 
bilateral foot vascular insufficiency, evaluated as 10 
percent disabling; and irritable bowel syndrome, evaluated as 
10 percent disabling.  He was also awarded a total disability 
rating based on individual unemployability.

3.  Although the evidence of record shows that the private 
medical care provided to the Veteran on July 16, 2007 was 
rendered for a service connected disability, the record does 
not show that the treatment was provided in a medical 
emergency of such nature that delay would have been hazardous 
to life or health or that VA or other Federal facilities were 
not feasibly available.




CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses incurred on July 16, 2007 in connection with private 
treatment at Bryan LGH Medical Center have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The VCAA, with its expanded duties, is not 
applicable to cases involving unauthorized medical expenses 
claims, as the statute at issue in such cases is not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C.A., and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  38 C.F.R. § 17.124 (2009).  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2009).

In this case, a September 2007 letter advised the Veteran of 
the information necessary to substantiate his claim and 
notified him of all relevant procedure and appellate rights.  
The RO has explained to the Veteran the bases for denial of 
the claim, and afforded him the opportunity to present 
information and evidence in support of the claim.  There is 
no indication that any additional notice or development would 
aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 
5103, 5103A.  Thus, any deficiency of notice or of the duty 
to assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify the Veteran 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.

The undisputed facts of this case, as documented by the 
record, are as follows.  On July 16, 2007, the Veteran 
presented to the Emergency Department of Bryan LGH Medical 
Center with complaints of right flank pain.  He explained 
that the right flank pain came around his lower abdomen, and 
that he had the pain since March, almost on a daily basis.  
The Veteran also indicated that he told his VA doctor about 
his right flank pain in March, and that he continued to live 
with the pain because nothing was done about it.  A computed 
tomography (CT) scan of the abdomen and pelvis revealed 
extensive diverticulosis of the colon.  There was also an 
area of soft tissue within the right hemipelvis measuring 2 
centimeters.  In August 2007, a VA physician reviewed the 
evidence and concluded that the July 2007 treatment from 
Bryan LGH Medical Center was provided for a service-connected 
disorder, but that the treatment was non-emergent, and that 
VA facilities were feasibly available.  In January 2008, the 
VA physician again reviewed the evidence and concluded that 
reimbursement should be denied for the previously reported 
reasons.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52 (2009).  However, there is no allegation in 
this case that VA contracted with Bryan LGH Medical Center 
for the Veteran's medical treatment.  Moreover, a claim for 
payment or reimbursement of services not previously 
authorized may be filed by the Veteran who received the 
services (or his/her guardian) or by the hospital, clinic, or 
community resource which provided the services, or by a 
person other than the Veteran who paid for the services.  38 
C.F.R. § 17.123 (2009).  In this case, the claim for payment 
or reimbursement was brought by those practitioners and/or 
medical practices which provided the Veteran's treatment. 

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health; and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  

In this case, the Veteran's claims file reflects that his 
service-connected disabilities include:  (1) PTSD, rated as 
50 percent disabling; (2) left leg vascular insufficiency, 
rated as 30 percent disabling; (3) right leg vascular 
insufficiency, rated as 30 percent disabling; (4) bilateral 
foot vascular insufficiency, rated as 10 percent disabling; 
and (5) irritable bowel syndrome, rated as 10 percent 
disabling.  The Veteran's combined evaluation is 80 percent.  
See 38 C.F.R. § 4.25 (2009).  The Veteran was awarded a total 
disability rating based on individual unemployability 
effective October 31, 2001.

After a thorough review of the evidence of record, the Board 
concludes that the Veteran is not entitled to reimbursement 
of unauthorized private medical expenses rendered on July 16, 
2007 by Bryan LGH Medical Center.  The Board acknowledges 
that the treatment rendered on July 16, 2007 was provided for 
one of the Veteran's service-connected disabilities.  The 
July 2007 private medical treatment records note the 
Veteran's complaints of right flank and lower abdomen pain, 
and a CT scan of the abdomen and pelvis showed extensive 
diverticulosis of the colon.  In addition, the August 2007 VA 
physician found that the treatment was rendered for the 
Veteran's service-connected irritable colon disorder.  Thus, 
the July 2007 treatment was provided for an adjudicated 
service-connected disability.  38 C.F.R. § 17.120(a)(1).  

However, the evidence does not show that the July 2007 
treatment was rendered in a medical emergency of such a 
nature that delay would have been hazardous to life or health 
or that VA or other Federal facilities were not feasibly 
available.  Although the medical evidence reflects that the 
Veteran reported to the Bryan LGH Medical Center Emergency 
Department with his complaints of right flank and abdomen 
pain, the Veteran himself reported that his symptoms began in 
March, approximately four months before.  The Veteran also 
indicated that he told his VA doctor about his symptoms in 
March.  Moreover, in August 2007 and January 2008, a VA 
physician reviewed the evidence pertinent to this claim and 
determined that the treatment provided was not emergent and 
that VA facilities were feasibly available.  Thus, there is 
no evidence of record indicating that the July 2007 medical 
care was provided in an emergency situation or that VA 
facilities were unavailable at the time that treatment was 
provided.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 U.S.C.A. § 1728.  See 
also 38 C.F.R. § 17.120.

The Board also finds that payment or reimbursement for the 
July 2007 private medical treatment may not be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  As 
discussed above, the treatment provided was for the Veteran's 
service-connected irritable colon disorder.  38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 17.1000-1003 apply to claims for 
payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities.  In 
addition, for the reasons explained above, the July 2007 
private medical services at issue were not provided in an 
emergency medical situation.  Moreover, the evidence of 
record does not reflect the location of the nearest VA 
facility to be unfeasible.  Last, July 2007 health insurance 
claim forms reflect that the Veteran indicated that he had a 
Medicare Part B insurance plan.  Thus, the evidence does not 
show that the Veteran had no coverage under a health-care 
plan contract for payment or reimbursement, in whole or in 
part, for any emergency treatment.  38 C.F.R. § 17.1002.  
Accordingly, the criteria for payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities have not been met.  As the law requires 
that all of the nine conditions of 38 C.F.R. § 17.1002 be 
satisfied in order for payment or reimbursement of 
unauthorized medical expenses, such payment is not warranted 
in this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002.

As the preponderance of the evidence is against the Veteran's 
claims in this case, the benefit of the doubt doctrine is 
inapplicable, and the claims must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of private medical expenses provided 
on July 16, 2007 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


